In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00322-CV


                 IN THE INTEREST OF R.G.S. AND K.S., CHILDREN

                          On Appeal from the 72nd District Court
                                Lubbock County, Texas
 Trial Court No. DC-2022-FM-1687, Honorable Stephen L. Johnson, Associate Judge Presiding

                                  November 23, 2022
                            MEMORANDUM OPINION
                Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


      Appellant, Eva Haydee Portillo, appeals from the trial court’s Report of Associate

Judge (Temporary Orders). We dismiss the appeal for want of jurisdiction.

      Generally, appellate courts only have jurisdiction over final judgments, those that

dispose of all pending parties and claims. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). We have jurisdiction to consider immediate appeals of interlocutory

orders only if a statute explicitly provides appellate jurisdiction. Stary v. DeBord, 967

S.W.2d 352, 352–53 (Tex. 1998). The temporary order issued by the associate judge in

this family law case is neither a final judgment nor an interlocutory order made
immediately appealable by statute. See In re A.G.D.M., 533 S.W.3d 546, 547 (Tex.

App.—Amarillo 2017, no pet.) (dismissing appeal from temporary order issued by an

associate judge in a family law matter for want of jurisdiction).

        By letter of October 25, 2022, we notified Portillo that it did not appear that a final

judgment or appealable order had been issued by the trial court and directed her to show

how we have jurisdiction over this appeal. Portillo has not filed a response or had any

further communication with this Court to date.

        Because Portillo has not presented this Court with a final judgment or appealable

order, the appeal is dismissed for want of jurisdiction. 1 See TEX. R. APP. P. 42.3(a).



                                                                     Per Curiam




        1  The appeal is also susceptible to dismissal for Portillo’s failure to pay the requisite filing fee. By
letter of October 24, 2022, we notified Portillo that the filing fee was overdue and that unless she was
excused from paying court costs, failure to pay the filing fee by November 3 would result in dismissal of the
appeal. To date, Portillo has not paid the filing fee nor sought leave to proceed without payment of court
costs. See TEX. R. APP. P. 20.1, 25.1(b), 42.3(c).

                                                       2